Citation Nr: 1539753	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to November 1986.  The Veteran died in July 2012.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In that decision the RO granted service connection for an anxiety disorder and assigned a 30 percent initial disability rating effective from June 22, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a notice of disagreement in July 2012 to initiate an appeal as to the initial disability rating assigned in a March 2012 rating decision following the grant of service connection for an anxiety disorder.  She died later in July 2012.  

In a statement of the case (SOC) issued in January 2014, the RO stated that it construed  the appellant's claim for dependency and indemnity compensation (DIC) benefits, filed in October 2012, as a claim to substitute as the claimant.  A VA Form 9 submitted in March 2014 perfected the appeal.

Regulations promulgated in 2014 with respect to substitution claims provide that in lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or dependency and indemnity compensation by an eligible person listed in §3.1000(a) is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such a claim, was pending before the agency of original jurisdiction or the Board when the claimant died.  See 79 Fed. Reg. 52977 (Sept. 5, 2014); 38 C.F.R. § 3.1010 (2015). 

Substitution differs from a traditional "accrued benefits" claim in that substitution allows that additional evidence and argument may be added to the claim file following the death of the Veteran.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

While it appears that the RO has considered the appellant as having substituted the Veteran in the appeal pursuant to 38 U.S.C. § 5121A, the claims file does not contain any evidence that the RO notified the appellant of this substitution other than an indirect reference in the reasons and bases of the SOC: "However, we have construed your DIC claim as a claim to substitute as the claimant..."  Nor does the claims file contain evidence that the RO notified the appellant of her appellate rights as a substituted claimant, including notifying her that she may submit additional evidence to substantiate her claim.  On remand, notice must be sent to the appellant.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant appropriate notice with respect to her status as a substituted party.  Such notice should inform the appellant of her rights as a substituted party, including informing her that she may submit additional evidence to substantiate her claim.

2.  Request the appellant to identify any relevant VA or private treatment of the Veteran for her psychiatric disability dated since January 2011.  Take appropriate actions to obtain any such medical records outstanding.  

3. After completion of the above and any further development deemed appropriate, readjudicate the claim on appeal.  If any benefits sought on appeal remain denied, the RO must furnish to the appellant and any representative an appropriate supplemental statement of the case, and afford the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




